Citation Nr: 1635606	
Decision Date: 09/12/16    Archive Date: 09/20/16

DOCKET NO.  14-16 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for an acquired psychiatric disorder, diagnosed as posttraumatic stress disorder (PTSD).  


ATTORNEY FOR THE BOARD

B. Thomas Knope, Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to May 1969.

This matter is on appeal from An August 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.   

This appeal was remanded by the Board in December 2015 for further development and is now ready for disposition.

While additional evidence has been added to the claims file since the most recent adjudicative decision, the Board has reviewed this evidence and finds that it is has been previously reviewed by the RO or does not relate to the issue on appeal.  Therefore, review of the claims at the point would not result in any prejudice to the Veteran.  

This appeal is comprised entirely of documents contained in the Virtual VA paperless claims processing system as well as the Veterans Benefits Management System (VBMS).  Accordingly, any future documents should be incorporated in the Veteran's VBMS file.  

The Board notes that the Veteran submitted a claim for a total disability rating based on individual unemployability (TDIU) in March 2016.  Typically, a claim for an increased rating includes a claim for TDIU if raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, this claim was denied by the RO in June 2016, and the Veteran has not disagreed with this rating decision.  The Board declines to take jurisdiction over this issue unless an appeal is perfected in order for the Veteran to be provided with the appropriate reviews at the RO level with the opportunity to submit additional evidence as necessary.  


FINDING OF FACT

The Veteran's psychiatric symptoms have been characterized by avoidance, irritability and some hallucinations; occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to symptoms such as suicidal ideation, obsessional rituals which interfere with routine activities, impaired impulse control, near-continuous panic or depression affecting ability to function independently, appropriately and effectively, spatial disorientation, speech that is intermittently illogical, obscure, or irrelevant, neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances, and inability to establish and maintain effective relationships, have not been shown.
CONCLUSION OF LAW

The criteria for an initial rating in excess of 50 percent for an acquired psychiatric disorder, diagnosed as PTSD, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.130, DC 9411 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See 38 C.F.R. § 4.1 (2015).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014 & Supp. 2015); 38 C.F.R. Part 4 (2015).  While the Board typically considers only those factors contained wholly in the rating criteria, it is appropriate to consider factors outside the specific rating criteria when appropriate in order to best determine the level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002); Massey v. Brown, 7 Vet. App. 204, 208 (1994). 

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  38 C.F.R. § 4.7 (2015).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2015).

In cases where the Veteran's claim arises from a disagreement with the initial evaluation following the grant of service connection, the Board shall consider the entire period of claim to see if the evidence warrants the assignment of different ratings for different periods of time during these claims a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

In this case, the Veteran currently receives a 50 percent rating for his service-connected acquired psychiatric disorder.  In order to warrant the next-higher 70 percent rating, the evidence must show occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to symptoms such as suicidal ideation; obsessional rituals which interfere with routine activities; impaired impulse control (such as unprovoked irritability with periods of violence); near-continuous panic or depression affecting ability to function independently, appropriately and effectively; spatial disorientation; speech intermittently illogical, obscure, or irrelevant; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships. 38 C.F.R. § 4.130, DC 9411 (2015)

Based on the evidence of record, a rating in excess of 50 percent is not warranted.  First, the objective symptoms exhibited by the Veteran are not so severe that a 70 percent rating is warranted.  For example, at a private evaluation in December 2011, he stated that he experiences intrusive thoughts, and his recent memory was severely impaired.  He also stated that he had difficulty concentrating or learning new information.  He also stated that he experiences audio hallucinations in the form of hearing his name called or footsteps outside his house 2-3 times per week.  

A VA examination in January 2012 is notable for the fact that the VA examiner believed that the Veteran was endorsing symptoms what a frequency that was "atypical and inconsistent in patients with genuine psychiatric disorders."  However, subsequent VA examiners noted that these examination results may be due to the Veteran's literacy.  In any event, private evaluations from the same time period, such as one from April 2012, reflect that he experienced panic attacks "only occasionally," and was able to sleep 6-7 hours per night.  At another evaluation in May 2012, he again stated that he has panic attacks occasionally, and startles easily, and also discussed how he hears audio hallucinations.  

At an evaluation in April 2013, his PTSD was characterized as "stable," where he mentioned panic attacks on a monthly basis, and some nightmares.  Upon examination, he appeared cooperative with good eye contact.  He was fully oriented to person, place and time and his affect was normal.  He did mention experiencing auditory and visual hallucinations, but his thought process was otherwise linear.  He also displayed normal insight and judgment.  His symptoms were largely similar at another private evaluation in June 2014 and in August 2015.

During the course of these private evaluations, the Veteran also underwent a VA examination in October 2013, where he stated that there has been little change since his last VA examination, but that he experienced hypervigilance, frequent nightmares and a depressed mood.  Upon examination, he appeared cooperative and friendly.  No abnormal movements or impairment in concentration was noted, and he appeared fully oriented.  His speech was normal, and although he appeared anxious, his affect was otherwise appropriate.  His thought processes were normal and he denied any suicidal or homicidal ideation.  Unlike his private evaluations, he denied experiencing any visual or auditory hallucinations.  

At his most recent VA examination in March 2016, the Veteran stated that he still feels "always on guard," and has become more irritable of late.  He also stated that he had difficulty while concentrating and was relying more on memory aides than before.  Upon examination, he appeared cooperative and engaged, and with good concentration.  There were no abnormal movements or psychomotor abnormalities, and he was fully oriented.  His speech and affect were grossly normal, and his thought process was unremarkable.  His judgment and insight were also good.  He denied any suicidal or homicidal ideation and, as was the case in his prior VA examination, he denied any visual or audio hallucinations.  Upon completion of the examination, the examiner did not conclude that the Veteran displayed occupational and social impairment in most areas.  

After considering these evaluations, the Board finds that the Veteran does not exhibit objective symptoms that would be sufficient to warrant a rating in excess of 50 percent.  Indeed, many of these objective symptoms have not been shown at all.  While it is true that some hallucinations and impaired cognitive skills was observed, these symptoms alone are insufficient to warrant an increased rating give the otherwise relatively mild array of symptoms.

This does not suggest the Veteran does not have problems with his PTSD.  It is simply a finding that while he has problems with his PTSD, they are not to a degree, at this time, to find for the next higher evaluation.  If he did not have a problem with his PTSD, there would be no basis for the current finding, let alone a higher rating. 

Next, although the general rating formula provides specific examples of symptoms that may result from various acquired psychiatric disorders, the Board emphasizes that its analysis should not be limited to only these symptoms, but should also consider any other relevant criteria outside of the rating code in order to determine the level of occupational and social impairment.  Mauerhan v. Principi, 16 Vet. App. 436, 444 (2002).  As such, the Board has also considered the extent to which there are other indications of occupational and social impairment, such as difficulty in adapting to stressful circumstances or the inability to establish and maintain effective relationships that may cause deficiencies in most areas, to include social and occupational inadaptability.

However, such inability to establish and maintain effective relationships has not been shown.  Specifically, at a private evaluation in February 2012, he stated that he goes to church, and was still employed as a truck driver.  Moreover, while he stated at his VA examination in October 2013 that he was emotionally distant from his wife, it is notable that they have been married for over 40 years.  Additionally, while he stated that he tends to isolate himself from others, he was still employed.  

Next, at his VA examination in March 2016, the Veteran stated that he feels depressed and isolated.  However, this does not appear to show an "inability" to establish relationships, as he also stated that he has some friends who he appears to enjoy being with.  He also mentioned that he golfs with his cousin and will speak with friends on the telephone for long periods of time.  Therefore, while there is some isolation and distancing himself, it does not appear so severe such that a rating in excess of 50 percent is warranted.  

The Board has also considered the Veteran's Global Assessment of Functioning (GAF) score.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV)).  A GAF of 51-60 reflects "moderate" symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or "moderate" difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  By comparison, a GAF of 41-50 would indicate "serious" symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score ranging from 31-40 reflects some impairment in reality testing or communication (e.g., speech is at times illogical, obscure or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).

In this case, the Veteran's GAF score has ranged from 40 to 55.  In the Board's view, the Veteran's symptoms are most consistent with the more "moderate" symptoms reflected in a GAF score of 51-60, considering that there was no suicidal ideation or severe obsessional rituals.  However, such symptoms are not so severe as to warrant a rating in excess of 50 percent.  

In considering the appropriate disability rating, the Board has also considered the Veteran's statements that his psychiatric symptoms are worse than the ratings he currently receives.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  While the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses, he is not competent to identify a specific level of disability of his acquired psychiatric disorder according to the appropriate diagnostic codes.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

On the other hand, such competent evidence concerning the nature and extent of the Veteran's acquired psychiatric disorder has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated.

The Board also finds that consideration for an extraschedular evaluation, a component of a claim for an increased rating, is not warranted.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

In considering whether an extraschedular rating may be warranted, VA must first determine whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology.  If the rating criteria are inadequate, VA must then determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.  See Thun v. Peake, 22 Vet. App. 111 (2008).  

In this case, the evidence does not indicate that Veteran's disability picture could not be adequately contemplated by the applicable schedular rating criteria discussed above.  Specifically, the Board has reviewed all of his relevant symptoms related to the issues on appeal, and concludes that there are no symptoms that were not able to be addressed by the applicable diagnostic codes.  See Mittleider v. West, 11 Vet. App. 181 (1998).  Moreover, as was established in Mauerhan, 16 Vet. App. at 444, a schedular rating for psychiatric disorders is not necessarily limited to the enumerated symptoms in the general rating formula, and no relevant symptoms have been excluded in the Board's analysis.  As such, the Veteran's symptoms are not which are so unusual that they are outside the schedular criteria.  As such, the Veteran's symptoms are not which are so unusual that they are outside the schedular criteria.  

Therefore, given that the applicable schedular rating criteria are more than adequate in this case, the Board need not consider whether the Veteran's disability picture includes exceptional factors, and referral for consideration of the assignment of a disability evaluation on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Based on evidence of record, the Board determines that an initial rating in excess of 50 percent for an acquired psychiatric disorder is not warranted for any period on appeal.  As such, the appeal is denied

VA Duty to Notify and Assist

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA), which includes an enhanced duty on the part of VA to notify a veteran of the information and evidence necessary to substantiate claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014 & Supp 2015); 38 C.F.R. § 3.159 (2015).  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist veterans in the development of their claims.  38 U.S.C.A. §§ 5103, 5103A (West 2014).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014 & Supp. 2015); 38 C.F.R. § 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, the Veteran was provided notice letters informing him of both his and VA's obligations.  Moreover, there is no indication of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).  Therefore, additional notice is not required and any defect in notice is not prejudicial.  

With respect to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  

The Board notes that the issue on appeal was remanded in December 2015 in order to obtain private treatment records and obtain a new VA examination.  The Board is now satisfied there was substantial compliance with this Remand.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  
Specifically, all necessary assistance required in that Remand has been provided to the Veteran.  Specifically, all VA treatment records and relevant private treatment records have been obtained.  The Veteran has also been provided with VA examinations.  Upon review of these examination reports, the Board observes that the examiners reviewed the Veteran's past medical history, recorded his current complaints and history, conducted appropriate evaluations and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The VA examination reports are therefore adequate for the purpose of rendering a decision on appeal.  38 C.F.R. § 4.2 (2015); Barr v. Nicholson, 21 Vet. App. 303 (2007).

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the above-cited claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

ORDER

An initial rating in excess of 50 percent for an acquired psychiatric disorder, diagnosed as PTSD, is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


